TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00799-CV



                                    James Cooke, II, Appellant

                                                  v.

                        Tax Appraisal District of Bell County, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 249,537-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On July 3, 2012, this Court sent notice to appellant James Cooke II that his brief was

due on June 6, 2012, and notified him that his appeal would be dismissed for want of prosecution

if he did not respond to this Court by July 13, 2012. To date, appellant has not responded to this

Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

42.3(b), (c).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 16, 2012